UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1968



EDDIE L. ALLEN,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Secu-
rity Administration,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-98-1015-3-22BC)


Submitted:   January 25, 2000              Decided:   March 1, 2000


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, Aiken, South Carolina, for Appellant. Frank W.
Hunger, Assistant Attorney General, J. Rene Josey, United States
Attorney, John Berkley Grimball, Assistant United States Attorney,
Deana R. Ertl-Lombardi, Chief Counsel, Region VIII, Yvette G.
Keesee, Assistant Regional Counsel, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Allen appeals the district court’s order upholding the

final decision of the Commissioner of Social Security denying

Allen’s application for disability insurance benefits and supple-

mental security income.   We have reviewed the record, the briefs,

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See Allen v. Apfel,

No. CA-98-1015-3-22BC (D.S.C. May 11, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2